Citation Nr: 1521141	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than June 23, 2011, for the assignment of an evaluation of 100 percent disability for bipolar disorder (previously characterized as major depressive disorder). 


REPRESENTATION

Appellant represented by:	Teresa Meagher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January to July 1968, and from October 1970 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In December 2014, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  

The Board notes that the Veteran and his attorney raised the issue of entitlement to an effective date earlier than October 28, 2009, for the grant of service connection for bipolar disorder, to include whether there was clear and unmistakable error (CUE) in a June 1994 rating decision.  However, as the RO has not previously adjudicated this issue, the Board does not have jurisdiction over it.  As such, it is referred to the RO for further action.  


FINDING OF FACT

1.  In an April 2011 rating decision, the RO granted service connection for major depressive disorder and assigned an initial rating of 50 percent, effective from October 28, 2009, the date of the Veteran's most recent petition to reopen this claim.  

2.  In June 2011, the Veteran filed a notice of disagreement with the initial rating assigned.  

3.  A subsequent November 2011 rating decision granted a disability rating of 100 percent, effective from June 23, 2011, and recharacterized the psychiatric disability as bipolar disorder.  

4.  Since October 28, 2009, the Veteran's bipolar disorder has caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an effective date of October 28, 2009 for the assignment of a 100 percent disability rating for bipolar disorder are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  December 2009, September 2010,and August 2011 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The January and September 2011VA examinations, along with the November 2011 addendum opinion, are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who, with the VLJ, asked questions to ascertain the Veteran's disability's history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board will proceed to a decision.  

II.  Effective Date 

The Veteran maintains that he is entitled to an effective date prior to June 23, 2011, for the assignment of a 100 percent disability evaluation for bipolar disorder.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Here, the Veteran was granted service connection for major depressive disorder in an April 2011 rating decision and assigned an initial rating of 50 percent, effective from October 28, 2009.  In June 2011, the Veteran submitted a VA Form 21-526(b) indicating he disagreed with the initial rating assigned for his disability.  In a November 2011 rating decision, the RO assigned a rating of 100 percent, effective from June 23, 2011, and also recharacterized the disability to bipolar disorder in light of the November 2011 addendum opinion.  The Veteran and his attorney claim that the effective date of the 100 percent rating should be from October 28, 2009, the date of the initial claim for service connection since the June 2011 statement was, in fact, a notice of disagreement with the April 2011 rating decision.  This is a reasonable interpretation of the submission.  In view of that, and for the reasons explained below, the Board finds that a 100 percent disability evaluation for the Veteran's service connected psychiatric disability is warranted from October 28, 2009, and no earlier. 

The Veteran's disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under Diagnostic Code 9434, a 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran was granted a 100 percent evaluation for his psychiatric disorder on the basis of records reflecting the presence of various symptoms including limited social interactions, anger, depression, anxiousness, panic attacks, sleep impairment, memory impairment, suicidal ideation, and delusions.  These symptoms are largely present during the period prior to June 2011, as reflected in the available documentary evidence and the Veteran's sworn testimony.  

Resolving any benefit of the doubt in favor of the Veteran, the Board finds an effective date of October 28, 2009, is warranted for the assignment of a 100 percent disability rating for the Veteran's bipolar disorder.  This is the earliest date that the 100 percent disability rating can be assigned as the Veteran appealed the initial disability rating assigned when service connection was granted, effective from October 28, 2009.  As service connection for bipolar disorder was not in effect prior to this date, it follows that entitlement to a disability rating of 100 percent prior to this date cannot be established.


ORDER

An earlier effective date from October 28, 2009, for a 100 percent evaluation for bipolar disorder is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


